COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


KEVIN S. VOAGE
                                                                 MEMORANDUM OPINION*
v.      Record No. 1984-03-2                                          PER CURIAM
                                                                    FEBRUARY 3, 2004
SPOTSYLVANIA DEPARTMENT
OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                               William H. Ledbetter, Jr., Judge

                  (Ricardo Rigual; Willis & Ashby, on brief), for appellant.

                  (Joseph A. Vance, IV; Vance & Associates, on brief), for appellee.

                  No brief for the Guardian ad litem for the minor children.


        Kevin S. Voage, father, appeals a decision of the trial court terminating his parental rights to

his two minor children, H.V. and A.V. On appeal, father contends the evidence was insufficient to

show that the Spotsylvania Department of Social Services made reasonable and appropriate efforts

to communicate with him and to assist him in remedying the conditions leading to the children’s

foster care placement. Father also argues that the trial court erred in terminating his parental rights

without making a specific finding in its final order that his failure to remedy the conditions leading

to their placement in foster care was “without good cause.” Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without merit. Accordingly, we summarily

affirm the decision of the trial court. Rule 5A:27.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                              Background

        On appeal, we view the evidence and all reasonable inferences in the light most favorable to

the Department, the prevailing party below. See McGuire v. McGuire, 10 Va. App. 248, 250, 391
S.E.2d 344, 346 (1990).

        H.V. was born in October 1997, and A.V. was born in September 1998. In March 2001,

based on allegations of abuse and neglect, the Department removed the children from their mother’s

home where the mother’s boyfriend also resided. The record indicates that earlier when father

resided with the family, they had prior relations with the Department and that the children had been

placed temporarily in foster care when the family resided in another state.

        In October 2002, the juvenile and domestic relations district court (JDR court) terminated

father’s parental rights to both children pursuant to Code §§ 16.1-283(B), 16.1-283(C)(1) and

16.1-283(C)(2). Father appealed to the trial court, which held a hearing on the appeals on June 24,

2003.

        Troi Coleman, a foster care worker, testified that when the children were removed from

their mother’s custody, the only information the Department had concerning father was that he was

in a prison in California. Coleman telephoned the prison and learned father was no longer

incarcerated there. When father telephoned the Department on August 15, 2001, Coleman

explained to father that the children were in foster care and that a foster care service plan outlined

things both parents needed to do in order to obtain custody of the children. The foster care service

plans dated April 2001 provided that father was to attend parenting classes, maintain contact with

the Department, maintain suitable housing, complete a psychological evaluation and follow any

recommendations therefrom, and attend counseling and anger management classes. Coleman

testified that father, who at that time was not in prison, was “adamant” that he had not been involved

in the children’s placement in foster care and that “he did not need to do services.” He also told

                                                  -2-
Coleman that his grandmother had money and he would be getting custody of the children.

Coleman referred father to counsel who had been appointed to represent father, and she told father

that the attorney had a copy of the service plan. Coleman asked father about visiting the children,

and father said he could not leave California because he was on parole.

        Coleman next spoke with father in September 2001. Father again said he was going to get

custody of the children, but he did not discuss taking advantage of any services or visiting the

children. Father also did not discuss any plans he had for obtaining custody of the children. In

September and October, Coleman attempted to reach father several more times to determine his

status, but father did not respond to her messages. In December 2001, Coleman learned that father

was back in prison. Coleman testified she did not inquire whether any services required by the

foster care service plan were available to father through the state of California or the jail where

father resided because father maintained that did not need “to do services.” The Department

permitted father to complete a parent/child evaluation conducted over the telephone while he was

incarcerated and provided father with a copy of the foster care plan in April 2002 when Coleman

learned that father did not receive a copy from his counsel.

        Coleman testified that the children are “doing wonderfully” in foster care. Although they

are with separate foster families, they see each other often and are interacting as siblings. The

children are progressing and developing appropriately. Ann Henley, a social worker, also testified

that the children are “doing amazingly well” and that the children’s single most important need is

permanency. They have healthy attachment bonds with the foster families, and the foster families

want to adopt the children.

        Henley also stated that father cooperated with her during the parent child evaluation she

administered over the telephone. She testified that earlier while the family was intact and living in

North Carolina, father did not participate in any services offered to the family by the local social

                                                  -3-
services department although he was “very aware” that the children were at imminent risk of being

placed in foster care. In addition, father has been convicted for attempted murder, and he has an

extensive criminal history with convictions dating back to 1979. Father last saw the children in

June 1999, and he has had no contact with the children in four years. Henley opined that father

could not have a bond with the children. She also testified that the children need permanency

because of their developmental risk factors and that it was in the best interests of the children that

father’s parental rights be terminated.

        Father testified by telephone that he had violated his parole and he would be released from

prison on January 2, 2004. Father said he would reside in California upon his release, but he

planned to relocate soon thereafter to North Carolina where he would reside with family. Father

also said that in the past he tried to telephone the Department but his calls were not answered.

Father testified that he received a copy of the foster care service plan in August 2002, one year after

he first spoke with Coleman. Father admitted that he questioned why he was required to complete

services when he had nothing to do with the children’s placement into foster care, but he testified he

was willing to accept any services after his release from prison. Father stated he was unable to

complete a parenting class while he was incarcerated because the prison did not offer such a class.

He stated that he completed an anger management class that was required of all the inmates, and he

admitted that he had not attempted to transfer his parole from California to Virginia when he was

out of prison.

                                                Analysis

        When considering termination of a parent’s residual rights to a child, “the paramount

consideration of a trial court is the child’s best interests.” Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).




                                                  -4-
        On review, “[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.” Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 795 (1990). “The trial court’s

judgment, when based on evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

        Code § 16.1-283(C)(2) requires the Department to provide reasonable and appropriate

services to the father. Harris v. Lynchburg Div. of Soc. Servs., 223 Va. 235, 243, 288 S.E.2d 410,

415 (1982) (the department must provide reasonable and appropriate services to a delinquent parent

prior to terminating his rights). The services offered by the Department must be reasonable and

appropriate given the circumstances of a particular case. See Ferguson v. Stafford County Dep’t of

Soc. Servs., 14 Va. App. 333, 338, 417 S.E.2d 1, 4 (1992). However, the Department was not

required to “force its services upon an unwilling or disinterested parent.” Harris, 223 Va. at 243,

288 S.E.2d at 415.

        When advised that a foster care plan existed containing services and responsibilities that

father needed to complete in order to obtain custody of the children, father initially said he did not

“need” any services. It was not until the time of the hearing that father expressed a desire to accept

and complete any services required by the Department. The Department made numerous attempts

to communicate further with father and to determine his status. However, often the Department was

unaware of father’s location or father failed to return their telephone calls. The trial court found that

the Department offered father services, which he “adamantly” refused. In addition, the record

shows that father failed to participate in any services offered by a North Carolina social services

agency when the family resided in that state and the children were at imminent risk of being

removed from his custody.




                                                  -5-
        Code § 16.1-283(C)(1) provides that father’s parental rights may be terminated if it is shown

by clear and convincing evidence that it is in the best interests of the children and that father has

                without good cause, failed to maintain continuing contact with and
                to provide or substantially plan for the future of the child[ren] for a
                period of six months after the child[ren]’s placement in foster care
                notwithstanding the reasonable and appropriate efforts of social,
                medical, mental health or other rehabilitative agencies to
                communicate with the parent or parents and to strengthen the
                parent-child relationship. Proof that [father] ha[s] failed without
                good cause to communicate on a continuing and planned basis with
                the child[ren] for a period of six months shall constitute prima
                facie evidence of this condition[.]

        Father failed to maintain continuing contact with the children for four years. He last saw

them in June 1999 when H.V. was almost two years old and A.V. was not yet one year old. The

social worker opined that any bond that may have formed between father and the children prior to

June 1999 could not have continued to exist since he has been away from the children. In addition,

the record shows that father has made little to no effort to contact the children, to establish a

relationship with them, or to plan for their future care. When he was released from prison in April

2001, father did not attempt to transfer his parole to Virginia where he could be near the children.

Indeed, within a few months of his release from prison, father committed a parole violation and was

again incarcerated by December 2001. Although father has indicated that he wants to obtain

custody of the children, father has done little toward that end despite the fact that he has been

advised of the steps he needs to take in order to achieve that goal. Moreover,

                while long-term incarceration does not, per se, authorize
                termination of parental rights or negate the Department’s
                obligation to provide services, it is a valid and proper circumstance
                which, when combined with other evidence concerning the
                parent/child relationship, can support a court’s finding by clear and
                convincing evidence that the best interests of the child will be
                served by termination.

Ferguson, 14 Va. App. at 340, 417 S.E.2d at 5.



                                                  -6-
        The record shows that the children have been in foster care since March 2001 and have not

seen father since June 1999. They need permanency in their lives because of their developmental

risk factors. The children are doing well with their foster families and have formed bonds with the

families who wish to adopt the children. “It is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a parent will be capable of resuming his

responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990). Therefore, the record supports the trial court’s finding that termination of

father’s parental rights is in the best interests of the children.

        Father argues that the absence of specific language in the trial court’s final order stating that

father failed “without good cause” to remedy the conditions which led to the children’s placement in

foster care renders the trial court’s finding insufficient. However, the record does not show that

father objected to the wording of the final termination order. Rather, father’s counsel signed the

trial court order “seen and object,” without stating any specific objection to the order. Therefore,

the issue was not raised in the trial court and we will not consider it on appeal. See Rule 5A:18.

        This record supports the trial court’s finding that the best interests of the children would be

served by terminating father’s parental rights pursuant to Code § 16.1-283(C). It is apparent that

father is unable to care for the children and is unable to remedy within a reasonable time the

conditions which led to his children’s placement in foster care. Father has also failed to maintain

continuing contact with the children and to substantially plan for the future of the children,

notwithstanding the reasonable and appropriate efforts of the Department. Accordingly, we

summarily affirm the judgment.

                                                                                               Affirmed.




                                                    -7-